Title: To John Adams from Etienne Louis Geoffroy, 22 December 1782
From: Geoffroy, Etienne Louis
To: Adams, John


Monsieur
A Paris ce 22 xbre 1782

J’ay fait part de la letter que vous m’avez fait l’honneur de m’ecrire a la derniere assemblée de la Société Royale de Medecine, qui m’a chargé de Vous en faire Ses remerciemens. Nous Sommes très flattés, Monsieur, de la correspondance, que Messieurs du College de Medecine de Boston Veulent bien etablir avec nous, correspondance qui ne peut être que très avantageuse aux progrès de l’art, et utile à l’humanité, et qui a ces titres nous devient très prescieuse.
Je Suis avec une respectueuse Consideration / Monsieur / Votre très humble et très / Obeissant Serviteur
Geoffroy

 
Translation
Sir
Paris, 22 December 1782

I shared the letter with which you honored me with the most recent assembly of the Royal Society of Medicine. The society instructed me to give you its thanks. We are most flattered, sir, by the correspondence that the gentlemen of the Boston college of medicine would like to establish with us—a correspondence that can only benefit the art of medicine and prove useful to humanity and thus for these reasons becomes very precious to us.
With deep respect I am, sir, your very humble and very obedient servant
Geoffroy

